Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Regarding the Species Election Requirement, Applicant's election with traverse of embodiment j in the reply filed on 5/26/2022 is acknowledged.  The traversal is on the ground(s) that Examiner has failed do demonstrate a serious search burden. Although a search burden clearly exists by the inclusion of multiple species in the claims, Examiner agrees with Applicant that the search burden is not sufficient to warrant the species election requirement. Therefore the requirement for election of species is withdrawn.
 Regarding the Restriction Requirement, Applicant’s election of Group I in the reply filed on 5/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Reasons for Allowance
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Kriheli (US Pre-Grant Publication 2012/0046636), Tennican et al. (US 8,231,567), and Mansour et al. (US Pre-Grant Publication 2014/0276386).
The prior art teaches systems and methods for mixing and administering pharmaceutical preparations. However the prior art fails to reasonably teach or suggest the combination of reservoirs positioned as claimed and configured to regulate pressure in the manner as claimed. In the opinion of the Examiner, one of ordinary skill would not have been motivated to arrive at the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781